Title: To Benjamin Franklin from Edward Bancroft, [before 14 June 1783]
From: Bancroft, Edward
To: Franklin, Benjamin


          
            Dr. Sir
            [before June 14, 1783]
          
          I have done myself the honor to call to inform you of my intention of setting out on
            the Journey which has been explained to you, on Sunday Evening— I had intended to have
            Left this sooner, but as I could not possibly be ready to day, it would be to no purpose— If you should think of any thing in which I can
            be useful to you, I shall be happy to be employed—
          I am with the utmost respect & Affection Your Excellency’s most Humble &
            Devoted Servant
          
            Edwd Bancroft
          
          
          Addressed: A Son Excellence / Son
            Excellence M. Franklin / Ministre Plenipotentiaire / des Etats Unis &c
          Notation: Bancroft
        